DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 2/10/21.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-16, 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacoste et al. (US 2011/0157667).
Consider claim 1, Lacoste et al. disclose (e.g. figures 7 and 8b) a holographic display apparatus comprising:
a processor (DSP, 812) configured to identify a representative depth from 3D image data, calculate a computer generated hologram (CGH) corresponding to the representative depth on the 3D image data (3D slices are calculated), and expand an eye box by modulating a phase of the CGH to obtain a modulated CGH (expanded is considered to include the depth information);
a spatial light modulator (808, SLM) configured to generate a hologram image by modulating light based on the modulated CGH; and
a focus optical system (output lenses, see figures 7 and 8b) configured to form the hologram image generated by the spatial light modulator at the representative depth (the hologram is formed at the appropriate depth for an observer’s eye) [0101-0103].
Consider claim 2, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, wherein the processor is further configured to modulate the CGH with a random phase less than or equal to a certain scattering angle (the phases (the pixel hologram is calculated with uniformly random phases) [0095-0100].
Consider claim 3, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 2, wherein the scattering angle is less than or equal to a viewing angle (image data can be positioned to the appropriate depth within the displayed data) [0101].
Consider claim 5, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, wherein the processor is further configured to calculate the CGH such that an object in the 3D image data, having a depth different from the representative depth before the calculation has the representative depth after the calculation (the DSP is dedicated to the calculation of the different holographic sub-frames with different depths) [0101].
Consider claim 6, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 5, wherein the processor is further configured to correct the object based on binocular parallax (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 7, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 6, wherein the processor is further configured to change at least one of a size, a position, and a luminance of the object based on the binocular parallax (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 8, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, wherein the processor is further configured to analyze at least one of a depth map and a color map included in the 3D image data to determine the representative depth (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 9, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 8, wherein the processor is further configured to analyze saliency information from the color map to determine the representative depth (the processor can upsize the input image so that the hologram planes are set for the proper pixel size) [0070-0071].
Consider claim 10, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, wherein the processor is further configured to determine the representative depth with respect to each of a plurality of frames included in the 3D image data (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 11, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 10, wherein the processor is further configured to control at least one of the spatial light modulator and the focus optical system such that each of the plurality of frames is displayed at the representative depth (see figure 8b, the processor controls the SLM) [0101-0103].
Consider claim 12, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, wherein the holographic display apparatus is a wearable apparatus (the device is suitable for head mounted applications) [0122-0127].
Consider claim 13, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 1, further comprising: an image converging member configured to change at least one of a first light path of light corresponding to the hologram image and a second light path of external light corresponding to an external image to converge the hologram image and the external image corresponding to one region (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data, see figure 7) [0101].
Consider claim 14, Lacoste et al. disclose (e.g. figures 7 and 8b) a holographic display method comprising:
identifying a representative depth from 3D image data (depth information is calculated via the DSP, 812);
calculating a computer generated hologram (CGH) corresponding to the representative depth on the 3D image data (3D slices are calculated via the DSP);
expanding an eye box by modulating a phase of the CGH to obtain a modulated CGH (expanded is considered to include the depth information);
generating a hologram image by modulating light based on the modulated CGH (808, SLM); and
forming the generated hologram image at the representative depth (the hologram is formed at the appropriate depth for an observer’s eye) [0101-0103].
Consider claim 15, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 14, wherein the modulating the phase of the CGH comprises:
modulating the CGH with a random phase less than or equal to a certain scattering angle (the phases (the pixel hologram is calculated with uniformly random phases) [0095-0100].
Consider claim 16, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 15, wherein the scattering angle is less than or equal to a viewing angle (image data can be positioned to the appropriate depth within the displayed data) [0101].
Consider claim 18, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 14, wherein the calculating of the CGH comprises: obtaining the CGH such that an object in the 3D image data having depth information different from the representative depth before the calculation has the representative depth after the calculation (the DSP is dedicated to the calculation of the different holographic sub-frames) [0101].
Consider claim 19, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 18, further comprising: correcting the object based on binocular parallax (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 20, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 19, wherein the correcting comprises: changing at least one of a size, a position, and a luminance of the object based on the binocular parallax (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 21, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 14, wherein the determining of the representative depth comprises: determining the representative depth by analyzing at least one of a depth map and a color map included in the 3D image data (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 22, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 21, wherein the determining of the representative depth comprises: determining the representative depth by analyzing saliency information from the color map (the processor can upsize the input image so that the hologram planes are set for the proper pixel size) [0070-0071].
Consider claim 23, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 21, wherein the determining of the representative depth comprises: determining the representative depth with respect to each of a plurality of frames included in the 3D image data (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Consider claim 24, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display method of claim 14, further comprising: converging the hologram image and an external image corresponding to external light to one region by changing at least one of a first light path of light corresponding to the hologram image and a second light path of the external light corresponding to the external image (the image slices can be displaced within the image 3D image data to be positioned at an appropriate depth within the 3D displayed data) [0101].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (US 2011/0157667).
Consider claims 4 and 17, Lacoste et al. disclose (e.g. figures 7 and 8b) the holographic display apparatus of claim 2 and method of claim 16, wherein the CGH is modulated within a certain scattering angle [0095-0100].  However, Lacoste does not explicitly disclose that the scattering angle is less than or equal to 5 degrees.  It is considered to be within ordinary skill level to obtain a scattering angle range through routine experimentation. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the scattering angle so that the range is less than or equal to 5 degrees, in order to obtain a workable range that allows for proper sizing of the hologram in the viewing range of the observer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan (US 2018/0220127) discloses a volumetric display wherein an imaging system constructs a three-dimensional image based on the received two-dimensional image data. 
Kim et al. (US 2018/0024628) discloses a beam steering backlight unit and holographic display.  The holographic display is viewable from multiple viewing positions.  
Song et al. (US 10,884,240) discloses a holographic display device having reduced chromatic aberration.  A variable focus optical system is utilized to cancel chromatic aberration of three wavelengths which are focused at different positions by the fixed-focal optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872